                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JENNELL LAVAR SIMPSON, SR. and
WINIFRED DIANE SIMPSON,

       Plaintiffs,

v.                                                             Case No: 8:18-cv-1780-T-36AEP

CITY OF TAMPA and STATE OF
FLORIDA,

       Defendants.
                                            /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Anthony E. Porcelli on September 28, 2018 (Doc. 11). In the Report and

Recommendation, Magistrate Judge Porcelli recommends that Plaintiffs’ Applications to Proceed

in District Court without Prepaying Fees or Costs (Docs. 8, 10) be denied and Plaintiffs’ Amended

Complaint (Doc. 9) be dismissed.       All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C. §

636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 11) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
      (2)    Plaintiff’s Applications to Proceed in District Court without Prepaying Fees or

             Costs (Docs. 8, 10) are DENIED.

      (3)    Plaintiffs’ Amended Complaint (Doc. 9) is DISMISSED.

      (4)    The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on October 18, 2018.




Copies to:
The Honorable Anthony E. Porcelli
Counsel of Record




                                               2
